Citation Nr: 9910398	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-42 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected scar, as a residual of surgical removal of 
a thyroglossal cyst.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected scar tissue of the hyoid bone.  

3.  Entitlement to a rating in excess of 10 percent for 
service-connected limitation of motion of the cervical spine.  

4.  Entitlement to a compensable evaluation for service-
connected varicocele of the left testicle.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the RO in August 
1996 and April 1997.  The August 1996 rating decision granted 
service connection for a scar from surgical removal of a 
thyroglossal cyst and assigned a 10 percent evaluation, 
effective from March 25, 1996.  The April 1997 rating 
decision granted service connection for limitation of motion 
of the cervical spine and scar tissue on the hyoid bone, each 
separately rated 10 percent disabling, and varicocele of the 
left testicle, rated noncompensable.  The ratings for the 
cervical spine and scar disabilities were effective from 
March 25, 1996, and the left varicocele disorder was 
effective from November 26, 1996.  

A personal hearing at the RO was conducted in January 1997.  
A hearing at the RO before Iris S. Sherman, who is a member 
of the Board designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(a) 
(Supp. 1998) was held in July 1998.  

By rating action in November 1998, service connection was 
denied for a right testicle disorder secondary to service-
connected left varicocele, defective hearing, and 
degenerative arthritis of the cervical spine secondary to 
service-connected scar tissue of the hyoid bone.  The RO also 
denied entitlement to special monthly compensation based on 
loss of use of a creative organ.  The veteran and his 
representative were notified of this decision by letter dated 
in December 1998.  Thereafter, in a letter received in 
December 1998, the veteran expressed dissatisfaction with the 
denial of the claims for secondary service connection and 
special monthly compensation; the veteran did not contest the 
denial of service connection for defective hearing.  In light 
of the veteran's notice of disagreement with the additional 
issues, the Board finds that further development is 
necessary.  Accordingly, this matter will be addressed in the 
REMAND portion of this document.  

In January 1998 remand, the Board directed that the VA 
examiner on examination of the veteran's throat offer an 
opinion as to the etiology of the veteran's voice complaints 
as it related to his service-connected disability of the 
neck.  This was not accomplished.  The issue, while related 
to functional impairment of the throat, is not inextricably 
intertwined with any of the presently service connected 
disabilities.  Accordingly, this matter will be addressed in 
the remand portion of this document.  


FINDINGS OF FACT

1.  The veteran's surgical scar from removal of a 
thyroglossal cyst is of normal texture, well healed, and not 
adherent, and is not shown to be more than moderately 
disfiguring.  

2.  Since service connection was granted, the veteran's scar 
tissue of the hyoid bone is shown to be tender and painful.  

3.  Since service connection was granted, range of motion of 
the veteran's cervical spine is no more than moderately 
impaired.  

4.  Since service connection was granted, a small left 
varicocele is manifested by symptomatology analogous to a 
tender scar. 


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for service-
connected scar, as a residual of surgical removal of a 
thyroglossal cyst is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, 
including Diagnostic Code 7800 (1998).  

2.  An evaluation in excess of 10 percent for service-
connected scar tissue of the hyoid bone is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.118, including Diagnostic Code 7804 (1998).  

3.  The criteria for an increased rating to 20 percent for 
the veteran's service-connected limitation of motion of the 
cervical spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, including 
Diagnostic Code 5290 (1998).  

4. The schedular criteria for a 10 percent evaluation for 
varicocele of the left testicle have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.115b, Diagnostic Code 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At the veteran's discharge examination, a scar across the 
anterior neck was noted.  The veteran reported surgery for a 
cyst.  He noted no difficulty since the surgery.

When examined by VA in July 1996, the veteran reported that 
the surgery for excision of a thyroglossal cyst in service 
left a very disfiguring scar that was irregular that it was 
very difficult to shave around.  On examination, there was a 
well-healed, 4-inch long scar across the anterior portion of 
the neck.  The veteran reported the scar was tender, but 
there was no evidence of redness, swelling, or any other 
abnormality.  The scar was almost the same color as the 
surrounding skin.  The diagnosis was status post surgery for 
thyroglossal cyst with residual disfiguring scar in the neck.  

A letter from B. G. Thimmappa, M.D., dated and received in 
January 1997, indicated that the veteran had varicocele of 
his left testicle which was tender at that time.  Dr. 
Thimmappa advised the veteran to see a urologist and have an 
IVP done to rule out any problems with his kidneys.  

At a personal hearing at the RO in January 1997, the veteran 
testified to problems he had in his left groin area during 
service and the resulting left varicocele.  The veteran also 
testified that he had problems relating to the surgical scar 
on his neck, including difficulty swallowing and vertical 
escalation of his head.  

On VA genitourinary examination in February 1997, the veteran 
reported that he was bothered by a constant achy feeling in 
his left testicle since a groin injury in service.  The 
veteran also believed that his erectile dysfunction, which 
consisted primarily of nonrigid and short lasting erections, 
was attributable to his left orchalgia and groin pain.  The 
veteran reported that his erectile dysfunction had worsened 
since the 1970's.  The veteran also complained of voiding 
symptoms, primarily that of nocturia times two, daytime 
frequency, and urgency.  He denied any dysuria, hesitancy, or 
hematuria.  The veteran also denied any flank pain, history 
of gonococcal urethritis, or urinary tract instrumentation.  

On examination, the veteran was well developed, well 
nourished, and in no acute distress.  There were no palpable 
nodes on his neck.  His abdomen was soft without any masses 
or tenderness, and his testes were descended, bilaterally.  
The left testes was slightly atrophic and was associated with 
a small spermatocele and left varicocele.  There was a small 
cystic structure in the upper pole of the right testes.  The 
examiner indicated that the left testicle was slightly 
atrophic measuring 1 by 1 inches, with grade two varicocele 
and a small spermatocele associated with tenderness extending 
into the left groin.  The right testicle was measured at 2 by 
1 inches.  An ultrasound scan of the scrotum showed no 
significant abnormality in either testes.  Varicocele was 
seen in the left testicle with a question of a very small 
cyst in the medial aspect of the right testicle.  The 
impression was indicated as "abnormal, no view alert."  An 
x-ray study of the abdomen revealed no abnormal 
calcifications overlying the kidneys, and the osseous 
structures were unremarkable.  The diagnoses were left 
orchialgia [pain in a testicle] probably secondary to left 
spermatocele and left varicocele, rule out left inguinal 
hernia, right epidermoid cyst of the right testicle, voiding 
dysfunction, primarily irritative and erectile dysfunction, 
probably psychogenic secondary to diabetes mellitus.

On VA examination of the veteran's skin in February 1997, the 
veteran complained of difficulty swallowing and moving his 
neck.  On examination, a Machida scope of the larynx revealed 
normal cord mobility with some fullness in the region of the 
false right vocal cord.  There were no masses in the neck.  
There was a midline scar in the neck overlying and tethered 
to the hyoid bone, with some scar contracture formation.  
There was marked movement of the scar and the veteran 
complained of tenderness on the scar with palpation.  The 
veteran had full range of motion of the neck with discomfort.  
The examiner opined that the scar contracture was related to 
the veteran's surgery during service, but did not believe it 
was the cause of his mild voice disorder.  The scar did cause 
some discomfort with swallowing and range of motion of the 
neck.  

By rating action in April 1997, service connection was 
established for limitation of motion of the cervical spine, 
tender scar tissue on the hyoid bone, and left varicocele, 
rated 10 percent, 10 percent, and noncompensable, 
respectively.  

In May 1997, the veteran submitted a copy of a private x-ray 
report of his cervical spine.  The report indicated that 
there was advanced degenerative arthritic changes at the C5-6 
and C6-7 levels, manifested by loss of disc space and 
anterior and posterior spondylosis.  There was no bony injury 
or other abnormality seen.  Specifically, there were no 
changes to suggest prior surgery.  The conclusion was 
degenerative changes.

The veteran testified before the undersigned member of the 
Board at a hearing at the RO in July 1997.  The veteran 
testified to problems he had with the scar on his neck, 
including difficulty swallowing hard foods, steak etc., and 
difficulty raising his head to look up.  The veteran stated 
that he felt the scar was disfiguring and that he was very 
self-conscious of it.  The veteran testified that he could 
not say either way whether his left varicocele affected his 
urination at all, but did report having some discomfort in 
the area.  The veteran stated that surgery was not 
recommended for this problem, that he was not receiving 
regular treatment, and that other than the recent VA 
examinations, he had not been treated for any problems 
relating to the left varicocele or his neck since service.  

In January 1998, the Board remanded the appeal to the RO for 
additional development, to include consideration of 
additional issues raised by the veteran at the travel board 
hearing in July 1997, including service connection for a 
right testicle disorder secondary to service-connected left 
varicocele, defective hearing, and degenerative arthritis of 
the cervical spine secondary to service-connected scar tissue 
of the hyoid bone.  

On VA examination of the veteran's skin in April 1998, the 
examiner noted the veteran's medical history regarding the 
surgery in service for excision of a thyroglossal duct cyst, 
and his current problems, including tenderness in the center 
of the scar and difficulty swallowing.  The veteran also 
stated that he believed his degenerative arthritis and voice 
problems were caused by the surgical scar.  On examination, 
there was a 6 by 1-cm scar on the anterior area of the neck 
in the region of the Adam's apple which was parallel to the 
chest wall.  The veteran complained of tenderness to 
palpation over the area of the hyoid bone.  The scar was not 
adherent, and there were no ulcerations or breakdown of the 
skin.  The scar was somewhat depressed along the length, and 
the underlying tissue loss was very minimal.  There was no 
evidence of inflammation, edema, or keloid formation, and the 
scar was white compared to the surrounding skin.  The 
examiner indicated that the scar was not apparent when the 
veteran's head was in the normal conversational position, and 
that it was only apparent when his head was raised back.  The 
examiner opined that the disfigurement was not significant.  
The examiner also opined that the veteran's range of motion 
of the cervical spine was fairly normal in the normal 
conversational position, although the veteran complained that 
the scar limited up and down movement of his head.  

On VA examination of the veteran's larynx, the examiner noted 
that an endolaryngeal examination was unremarkable, and that 
the pharynx was normal.  A barium swallow revealed no 
disability from dysphagia.  

On VA respiratory examination, the veteran denied any 
problems with breathing on exercise or at rest, and no 
respiratory abnormalities were noted on examination.  A chest 
x-ray study revealed minimal degenerative disc disease of the 
thoracic spine.  The diagnosis was reported as no evidence of 
any respiratory disease.  

On VA examination of the veteran's neck in April 1998, the 
veteran complained of pain and a pulling sensation in the 
front of his throat when trying to look up, and difficulty 
swallowing.  The examiner also noted that the veteran's scar 
had no significant functional effect on his occupational or 
daily activities, except as to his reported difficulty 
looking upwards.  On examination, forward flexion of the 
cervical spine was possible to 50 degrees, with extension to 
20 degrees.  On extension, the veteran complained of pain in 
the anterior aspect of his neck.  Left and right tilt was to 
20 degrees, and rotation was to 40 degrees on the right and 
to 50 degrees on the left.  The scar was very tender when 
looking up.  The only pain was on looking up, and was noted 
in the area of his voice box.  There were no spasms or 
weakness, but there was quite a bit of tenderness in the 
anterior scar on his neck.  There were no postural 
abnormalities or fixed deformities.  Neurological examination 
revealed hypoactive "less than 1+ in the biceps, triceps, 
and brachioradialis reflexes."  The veteran had 110 pounds 
of grip strength in both hands, and there was no evidence of 
numbness or other symptoms.  The diagnoses included cervical 
degenerative arthritis, scar contracture in the front of the 
neck secondary to surgical removal of thyroglossal duct cyst 
and partial removal of the Hyoid bone.  

The examiner opined that 80 percent or more of the veteran's 
limitation of extension in his neck was primarily due to the 
scar.  The examiner indicated that the veteran's extension 
was to 20 degrees, and that normal extension was to 50 
degrees.  The examiner also opined that the veteran's 
cervical degenerative arthritis was a result of the natural 
aging process, and that the limitation for rotation was due 
to the arthritis.  The examiner indicated that there was no 
excess fatigability due to the scar, but that there was 
incoordination and weakened movement which was attributable 
to the scar.  The examiner opined that pain in the scar 
tissue could significantly limit functional ability during 
flare-ups or when the neck was used repeatedly over a period 
of time, and that this would result in excess fatigability 
and incoordination.  However, the examiner indicated that he 
could not quantify the degree of additional limitation.  The 
examiner also opined that the veteran's nonservice connected 
arthritis of the cervical spine contributed very little to 
the limitation of motion in his neck, and that most of the 
limitation of extension was caused by the service-connected 
scar tissue.  

On VA genitourinary examination in July 1998, the examiner 
noted the veteran's medical history and his current 
complaints of a vague, somewhat aggravating feeling in the 
left groin area since service.  The veteran also complained 
of scant ejaculate and some erectile dysfunction over the 
past ten years.  The examiner reported that the veteran had 
no voiding difficulties, no nocturia, and a good urinary 
stream.  On examination, both testes were descended.  The 
right testes measured 3.5 by 2.5 by 1.5 cm's, and the left 
measured 3 by 2 by 1.5 cm's.  There was an 8-mm epididymal 
cyst in the head of the right epididymis which was not tender 
or indurated.  There was a smaller 3-mm tinea albuginea cyst 
at the upper pole of the right testicle.  The epididymis on 
the left was unremarkable, and there was a small left 
varicocele present.  The examiner indicated that a serum 
testosterone and an AM testosterone to evaluate the hormonal 
status would be ordered.  The diagnoses included left 
varicocele, congenital; epididymal cyst, small and 
asymptomatic on the right, and tinea albuginea cyst, right 
testicle, small, non-indurated.  

In an addendum to the July 1998 VA genitourinary examination, 
dated in October 1998, the examiner indicated that there was 
no significant testicular atrophy and that the consistency 
was normal.  The serum testosterone was 310, which was within 
normal limits.  The examiner also opined that it was at least 
as likely as not that the veteran's creative organ had not 
been affected by his testicular disability based on the 
results of the serum testosterone studies.  

Analysis

As noted above, service connection for a surgical scar for 
excision of a thyroglossal cyst was established by rating 
action in August 1996, and for limitation of motion of the 
cervical spine, tender scar tissue on the hyoid bone, and 
left varicocele by rating action in April 1997.  The 
disabilities were each rated 10 percent disabling from March 
25, 1996, the date of receipt of the veteran's original claim 
for service connection, except for left varicocele, which was 
rated noncompensable, effective from November 26, 1996, also 
the date a receipt of his original claim for service 
connection.  The veteran disagreed with the evaluations 
assigned and this appeal ensued.  

At this point, it should be noted that the veteran has been 
assigned three separate ratings for disabilities stemming 
from surgery for excision of a thyroglossal cyst.  That is, 
the veteran was assigned a rating for disfigurement from the 
scar, for functional limitation caused by the scar, and 
because the scar is tender and painful.  Thus, the 
disabilities were assigned ratings under the appropriate 
diagnostic codes based upon specific findings particular to 
the residual disability from the scar.  However, the 
evaluation of the same manifestations under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1998).  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
a recent decision, Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999), the Court held that the rule from 
Francisco was not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Swallowing Complaints

Regarding the veteran's complaint of difficulty swallowing, 
an endolaryngeal examination was unremarkable, and his 
pharynx was normal.  Likewise, a barium swallow was normal, 
and there was no evidence of disability from dysphagia.  
Accordingly, this manifestation may not be considered in 
assigning evaluations for the service connected residuals of 
the neck surgery.


Scar from Excision of
Thyroglossal Cyst

As noted above, the veteran is currently assigned a 10 
percent evaluation for his service-connected surgical scar 
from excision of a thyroglossal cyst under the provisions of 
Diagnostic Code (DC) 7800 which provides as follows:  

Scars, disfiguring, head, face, or neck:  
  Complete or exceptionally repugnant deformity of one side 
of 
    face or marked or repugnant bilateral 
disfigurement............................  50
  Severe, especially if producing a marked and unsightly 
    deformity of eyelids, lips, or auricles..............................................  
30
  Moderate; 
disfiguring..................................................................
..........  10
  
Slight.......................................................
............................................   0

  Note:  When in addition to tissue loss and cicatrization 
there is marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  

While the veteran contends that his scar is severely 
disfiguring, the medical evidence indicates that the scar is 
not noticeable on normal positioning of the veteran's head, 
such as, during normal conversational speech.  While the 
Board notes that a VA examiner in February 1996 described the 
scar as "very disfiguring," the examiner did not provide 
any detailed description of the scar other than to note that 
it was "almost the same color as that of the surrounding 
skin."  The VA examiner in April 1998 reported that the scar 
was only noticeable when the veteran's head was raised 
backward.  Even then, the examiner opined that the scar was 
not of much significance.  The Board finds that the medical 
evidence of record does not show that the surgical scar is 
more than moderately disfiguring.  Accordingly, an increased 
rating higher than 10 percent for the disfiguring scar from 
excision of a thyroglossal cyst is not warranted.  

Scar on the Hyoid Bone

As noted above, the veteran is currently assigned a 10 
percent evaluation for his service-connected scar on the 
Hyoid bone under the provisions of DC 7804.  Under this code, 
scars are assigned a 10 percent disability evaluation when 
they are superficial, tender, and painful on objective 
demonstration.  A 10 percent evaluation is the highest rating 
under this code.  

The Board has considered the veteran's testimony concerning 
the service-connected scar on the hyoid bone.  However, the 
fact remains that a 10 percent evaluation is the highest 
schedular rating authorized for a tender and painful scar.  
As noted above, a separate rating was established for 
residuals due to functional impairment caused by the scar.  
Accordingly, the Board finds no other basis to assign a 
higher rating than the 10 percent evaluation currently 
assigned.

Limitation of Motion - Neck

The veteran is currently assigned a 10 percent evaluation 
under DC 5290 for limitation of motion of the cervical spine 
which provides as follows:  

Spine, limitation of motion of, cervical:  
   Severe............................................  
30
   
Moderate...................................
........  20
   
Slight...................................
................  10

Although a VA examination report in February 1997 indicated 
that the veteran had full range of motion of the cervical 
spine with discomfort, the most recent VA examination in 
April 1998 found that the veteran had only about 20 degrees 
of extension which, according to the examiner, was a less 
than half of what was considered normal.  While the examiner 
indicated some of the veteran's loss of extension of the 
cervical spine was due to arthritis, he opined that most of 
it, perhaps more than 80 percent, was due to the surgical 
scar.  The examiner also opined that the veteran's limitation 
of motion in all other planes was due to the arthritis and 
not the surgical scar.  The Board finds that the veteran's 
loss of extension is equivalent to moderate limitation of 
motion and warrants an increased rating to 20 percent.  

The Board notes that while the examiner opined that the scar 
could significantly limit functional ability during flare-ups 
or on repeated use over a period of time, he could not offer 
any estimate as to the degree of resulting functional 
impairment.  The examiner indicated that, except when looking 
up, the scar did not have any significant functional effect 
on his occupation or daily activities.  In light of the 
medical findings discussed above, the Board finds that the 
medical evidence of record does not support a finding of 
severe limitation of motion of the cervical spine or 
functional limitation equivalent to a severe degree, thus a 
rating higher than 20 percent is not warranted.  

Left Varicocele

The veteran is currently assigned a noncompensable evaluation 
for his service-connected left varicocele under the 
provisions of DC 7599-7524.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).  
DC 7524 provides as follows:  

Testis, removal:  
   Both.....................................  30 
   One......................................   0  
   Note:  In cases of the removal of one 
testis as the result of a service-
incurred injury or disease, other than an 
undescended or congenitally undeveloped 
testis, with the absence or 
nonfunctioning of the other testis 
unrelated to service, an evaluation of 30 
percent will be assigned for the service-
connected testicular loss.  Testis, 
undescended, or congenitally undeveloped 
is not a ratable disability.  

Another applicable code under which the veteran's service-
connected left varicocele may be rated include the following:  

Testis, atrophy complete:  
   Both.................................   20 
   One..................................    0  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunction, 
infections, or a combination of these.  38 C.F.R. § 4.115a 
(1998).  As indicated above, under the genitourinary 
diagnostic codes, 38 C.F.R. § 4.115b, DC 7523 provides for a 
noncompensable disability rating for complete atrophy of one 
testis and a 20 percent disability rating for complete 
atrophy of both testes.  DC 7524 provides for a 
noncompensable disability rating for removal of one testis 
and a 30 percent disability rating for removal of both 
testes.  

With regard to the veteran's assertions in letters received 
in December 1998, that the July 1998 VA genitourinary 
examination was inadequate and that the findings should not 
be accepted by the Board as valid because his claims file was 
not provided to the examiner for review, the Board finds that 
the veteran's allegations, even if true, do not warrant 
invalidation of the examination report.  The veteran stated 
that he provided the VA examiner (in Pittsburgh) with a copy 
of the February 1997 VA examination report for review when 
examined in July 1998.  For the sake of argument, even if the 
veteran's assertion that the claims file was not immediately 
available to the examiner, the February VA report was the 
only medical evidence in the claims file pertaining to the 
veteran's left varicocele (other than a private report which 
indicated only that the veteran had a left varicocele).  
Thus, the examiner had an opportunity to review all the 
pertinent medical evidence in the claims file relating to the 
veteran's left varicocele prior to the examination.  The July 
1998 VA examination report included specific findings 
pertaining to the veteran's left varicocele which the Board 
finds were adequate for rating purposes.  


ORDER

Evaluations in excess of 10 percent for a surgical scar from 
removal of a thyroglossal cyst and scar tissue of the hyoid 
bone are denied.  

An increased evaluation to 20 percent for limitation of 
motion of the cervical spine is granted, subject to VA laws 
and regulation concerning payment of monetary benefits.  

A 10 percent rating for varicocele of the left testicle is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.  


REMAND

The Court has held that when there has been an initial RO 
adjudication of a claim and a NOD has been filed as to its 
denial, thereby initiating the appellate process, the 
claimant is entitled to a Statement of the Case (SOC) 
regarding the denied issue(s).  The RO's failure to issue 
such an SOC is a procedural defect requiring remand.  Godfrey 
v Brown, 7 Vet. App. 398, 408 (1995).  Under the 
circumstances, as the veteran filed a timely NOD in December 
1998 to the RO's November 1998 denial of the claims of 
service connection for a right testicle disorder secondary to 
service-connected left varicocele, degenerative arthritis of 
the cervical spine secondary to service-connected scar tissue 
of the hyoid bone, and entitlement to special monthly 
compensation (SMC) for loss of a creative organ, the 
undersigned finds that these issues must be remanded to the 
RO for the preparation of a SOC.  

As noted above, the Board remanded the appeal to the RO for 
additional development in January 1998.  Although an 
examination of the veteran's larynx was undertaken by the VA 
in April 1998, the examiner failed to comply with the 
directives of the Board concerning the veteran's voice 
problems.  Specifically, the Board directed that the examiner 
provide an opinion as to whether it is at least as likely as 
not that the veteran's voice problems were the result of or 
being aggravated by a service connected disability.  The 
examination report does not include any findings or opinion 
on this matter.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holding in that 
case was precedent, to be followed in all cases presently in 
remand status.  Id.  

When, during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

In view of the foregoing, the veteran must be afforded 
another VA examination which fully complies with the Board 
instructions below.  To ensure that VA has met its duty to 
assist the veteran in developing the facts pertinent to her 
claim, the case is REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any 
problems relating to his voice complaints 
since October 1998.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already of 
record, and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
examination by a throat specialist to 
determine the correct diagnosis and, if 
possible, the etiology of his voice 
complaints.  The claims folder must be 
made available to the examiner for 
review.  All indicated tests should be 
undertaken and the findings reported in 
detail.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any abnormality of the 
veteran's voice is proximately due to or 
the result of, or being aggravated by a 
service connected disability.  If so 
aggravated, the degree of aggravation 
should be specified.  If a relationship 
is found, all manifestations and the 
degree of severity should be discussed in 
detail.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and consider whether the veteran 
is entitled to service connection for a 
voice disability.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

5.  The RO should also prepare an SOC on 
its denial of the claims of secondary 
service connection and SMP for loss of a 
creative organ, setting forth the 
relevant facts, law and regulations and 
reasons for decision.  This SOC should be 
issued to the veteran and his 
representative and they should be 
informed of the need to perfect the 
appeal by timely filing a substantive 
appeal.  If, and only if, a timely 
substantive appeal is properly filed, 
then the case must be referred to the 
Board for appellate consideration.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The veteran need take 
no action until otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

